DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Boerner, which teaches a mandolin kitchen slicer for manually cutting fruits and vegetables. Boerner teaches that the mandolin slicer comprises a base body, a guide surface, a stationery blade connected to the based body with a cutting edge offset the guide surface. Boerner, however, fails to specifically teach that the mandolin slicer includes an applicator holding a supply of edible fluid located in a compartment in the base body below the blade, wherein the applicator has a pump for supplying a portion of the edible fluid from the applicator to the cutting blade. The prior art fails to teach or suggest the use of such structural features in a mandolin slicer, wherein such structural differences include a compartment attached to the base body below the blade holding an applicator that comprises a supply and fluid and a pump. Therefore, none of the cited reference teach the elements of the claims alone or in combination and therefore claims 6, 10, 12, 46 and 48-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 6, 10, 12, 46 and 48-52 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791